The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.	Claims 1, 5-21, 24-27, 29, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Schwartz (US 20160328079 A1) in view of Lu (US 20170003811) and further in view of Tung (US 20170059746 A1).
Regarding claim 1:
Schwartz (US 20160328079 A1) discloses a display device (in Fig. 6A-6B) comprising: 
a display panel (430, Fig. 6A) [0078]; 
a conductive sheet (505)) ([0078] [0083], Fig. 6A); 

i.e.   force-based touch input on plurality of force sensor electrode electrodes 605-1, 605-2, . . . , 605-6 causes collision effect on force sensor substrate which is interpreted as bump) disposed below the display panel (430) spaced apart from the conductive sheet (505) (see Fig. 6A), the first force concentration bump and the second force concentration bump being disposed adjacent to the display panel ([0078], Fig. 6A); and a first force sensor (first force sensor at 605-1 corresponding to 440) disposed below the first force concentration bump  and the second force concentration bump  ([0087]) ([0085] discloses the force sensor substrate 440 includes a plurality of sensor electrodes 605-1, 605-2, . . . , 605-6 having any suitable arrangement with  615 ([0084-0085], Fig. 6A-6B) the first force sensor (see [0078],  [0085] Fig. 6A- 6C) comprising:
 a first sensing region (605-2); and a second sensing region (605-1) disposed on a side (upper side) of the first sensing region in the first direction ([0078]), the second sensing region having a larger planar area (planar area for 605-1 is larger than 605-2, see Fig. 6B) than the first sensing region (see Fig. 6B) [0078).
 Note that Schwartz does not specifically disclose (i) a conductive sheet disposed below the display panel and a force concentration bump disposed adjacent to a first edge of the display panel and 
(ii) the force concentration bump  and the conductive sheet  are made of a same conductive material. 
   
 	However, Lu (US 20170003811) disclose a conductive sheet (210, Fi. 2) disposed below the display panel (220) and a force concentration bump (i.e. strain sensors 230) disposed adjacent to a first edge of the display panel and (220) ((see, 0035-[0038], Fig. 2-3) [0035] (As shown in FIG. 2, a conductive substrate 210 and a pixel array 220 disposed on the substrate 210. Sensors 230 with concentration bumps disposed at a edge of the display panel ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwartz with the teaching of Lu, thereby improving the sensitivity of the force sensing in the touch panel.    
Tung (US 20170059746 A1) discloses the first force concentration bump, the second force concentration bump (i.e. plurality of  touch electrode with force sensor  interpreted as force concertation bump, see,  Fig. 4-5)  , and the conductive sheet (50, Fig. 4 ) are made of the same conductive material (i.e. ITO) ([0018, 0026-0027]) (Tung discloses display 14 that includes a touch sensor . A touch sensor for display 14 may be based on an array of capacitive touch sensor electrodes, a force-based touch sensor structures or other suitable touch sensor arrangements. In [0027] discloses, the touch sensor structures e.g., touch sensor electrodes may be formed from patterned areas of conductive layer 50 which is a indium tin oxide).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwartz with the teaching of Lu and Tung, thereby mitigating the noise of the electrode terminal of the touch panel. 

Regarding claim 5: 
Schwartz as modified by  Lu and Tung discloses: a first bridge pattern (i.e. the wires for the bridge-type strain sensors) having an end connected to the first force sensor (230-6)  and an opposite end connected to the conductive sheet (210, see Lu  [0035]) (also see Fig. 2 and  [0038]); and a second bridge pattern (wire for the sensor 230-9) having an end connected to the second force concentration bump (230-9) and an opposite end connected to the conductive sheet, wherein the first bridge pattern and the second bridge pattern are spaced apart from each other along the first direction (see Lu, [0038]- [0039]) (Lu discloses in [0038] A plurality of bridge-type strain sensors 230 (from 230-1 to 230-10, as shown in FIG. 2). Wires installed for the bridge-type strain sensors 230 may be arranged together with the wires that connect pixel array 220. The wires for the bridge-type strain sensors 230 may be disposed in a metal layer or an indium tin oxide (ITO) layer near the edge of the disclosed display panel 200. [0039] FIG. 2 illustrates the arrangement of ten bridge-type strain sensors 230. The bridge-type strain sensors 230 may be arranged on two sides (left and right) of the pixel array 220. For example, as shown in FIG. 2, a plurality of bridge-type strain sensors, from 230-1 to 230-5, may be disposed in the first sub-area 261 of the non-display area 260, and a plurality of bridge-type strain sensors, from 230-6 to 230-10, may be disposed in the second sub-area 262 of the non-display area 260. Further, the plurality of bridge-type strain sensors 230 may detect a deformation of the substrate 210 along the X direction and a deformation of the substrate 210 along the Y direction). Same motivation as applied to claim 1.
Regarding claim 6:
Swartz as modified by Lu and Tung discloses wherein the first bridge pattern (bridge pattern for 230-6), the second bridge pattern (bridge pattern for 230-6), the first force concentration bump (230-6), and the second force concentration bump (230-9) are made of a same material (i.e. metal) (see Lu [0038], Fig. 2-3).  
Swartz as modified by Tung discloses the first force concentration bump and the second force concentration bump , and the conductive sheet (429) are made of the same conductive  material  (i.e. ITO) (Tung, [0018, 0026-0027]) , Fig. 4),thereby reducing the contact resistance between the bump and the electrode terminal of the touch panel. 


Regarding claim 7:
Swartz as modified by Lu discloses wherein each of a thickness of the first bridge pattern (see Lu Fig. 2, bridge sensor for 230-6) and a thickness of the second bridge pattern (wire for 230-9) is smaller than a thickness of the conductive sheet (substrate 210, see LU, Fig. 2). Same motivation as applied in claim 1.
Regarding claim 8:
Swartz as modified by Lu discloses wherein a thickness of the first bridge pattern (Bridge for 230-6) is smaller than a thickness of the first force concentration bump (230-6, see Lu, Fig. 2, [0038-0039]). Same motivation as applied in claim 1. 
Regarding claim 9:
Schwartz as modified by  Lu and Tung discloses a connecting portion (261-264) connected to the conductive sheet (210) (Lu, [0043]), the first force concentration bump (230-6), and the second force concentration bump (230-9, see Lu,  Fig. 2-3 ), wherein the connecting portion surrounds the first force concentration bump and the second force concentration bump in plan view (see, Lu, Fig. 2-3 and [0043] ). Same motivation as applied in claim 1.

Regarding claim 10:
Swartz as modified by Lu obviously discloses wherein the connecting portion (periphery 261-264), the first force concentration bump, and the second force concentration bump are made of the same material (see, Lu, Fig. 2- 3, [0043]). 
Swartz as modified by Tung discloses the first force concentration bump and the second force concentration bump , and the conductive sheet (429) are made of the same conductive  material  (i.e. ITO) (Tung, [0018, 0026-0027]) , Fig. 4),thereby reducing the contact resistance between the bump and the electrode terminal of the touch panel. 
Regarding claim 11:
Swartz as modified by Lu obviously discloses wherein a thickness of the connecting portion is smaller than a thickness of the conductive sheet (see LU Fig.2- 3). Same motivation as applied to claim 1.
Regarding claim 12:
Lu discloses wherein the first force sensor is attached to the first force concentration bump and the second force concentration bump by a bonding (adjacent layer) layer (see Lu, Fig. 2-3). 
Regarding claim 13:
Schwartz discloses wherein the first force sensor comprises: 
a first electrode (605-1); a second electrode (605-2) separated from the first electrode; and a force sensing layer (440) containing a force sensitive material (i.e. dielectric material) having a variable resistance determined in response to a pressure applied ([0075], [0082]), 
wherein the first electrode (electrode on 605-1) is disposed over the first sensing region (605-1) and the second sensing region (605-1), wherein the second electrode (605-2) is disposed separately in each of the first sensing region and the second sensing region (see Fig. 6A-6C), and to wherein the force sensing layer (440) overlaps the first force concentration bump , the first electrode, and the second electrode in the first sensing region, and overlaps the second force concentration bump, the first electrode, and the second electrode in the second sensing region ([0075] and [0082], see Fig. 6A-6C)  . 
Regarding claim 14:
Schwartz as modified by Lu discloses wherein a plurality of first sensing regions (regions on 230-6 are disposed on the first force sensor (230), the plurality of first sensing regions being arranged in the first direction from a first end of the first force sensor toward a second end of the first force sensor (see Fig. 2), and the second end of the first force sensor (230-6) being adjacent to second sensing region (e.g. regions on 230-6), and wherein a plurality of first force concentration bumps overlap the plurality of first sensing regions, respectively (see Lu, [0075, 0082], see the illustration in Fig. 2]). Same motivation as applied to claim 1. 
Regarding claim 15:
Schwartz discloses wherein a length of the second force concentration bump (bump on 605-1) is greater than a length of each of the plurality of first force concentration bumps (concentration bumps on 605-2, see [0087] and Fig. 6B).
Regarding claim 16:
Schwartz as modified by Lu discloses wherein a plurality of second force concentration bumps (230-9, 230-10) are disposed along the first edge, and each of the second force concentration bumps overlaps the second sensing region (see Lu, [0075, 0082], Fig. 2). Same motivation as applied to claim 16.
Regarding claim 17:
Schwartz as modified by  Lu discloses wherein the first electrode (272, Fig. 3) comprises a first stem electrode (connection from 230-6 to the bridge electrode ) and a plurality of first branch electrodes branching from the first stem electrode (see the illustration in Fig. 2), and the second electrode (271, see Fig. 3)  comprises a second stem electrode and a plurality of second branch electrodes branching from the second stem electrode (Fig. 2), and wherein the first branch electrodes and the second branch electrodes are arranged alternately with each other (see Lu,  the illustration in Fig. 2 and [0075, 0082] ). Same motivation as applied to claim 17.
Regarding claim 18:
Schwartz  discloses wherein the first electrode (820) is a driving electrode, and the second electrode (815) is a sensing electrode ([0103], Fi. 8) 
Regarding claim 19:
Schwartz as modified by Lu discloses wherein the force sensing layer is disposed separately in each of the first sensing region and second sensing region (see Lu, Fig. 2-3, [0075, [0082]). Same motivation as applied to claim 19.
Regarding claim 20:
Note that Schwartz discloses sensing region (sensing region on 230-9) disposed adjacent to the second end of the second force sensor (230-6) (see Fig. 6B, [0078]).
 Swartz as modified by Lu discloses: a third force concentration bump (230-1) and a fourth force concentration bump (230-4) disposed below the display panel spaced apart from the conductive sheet (210, Fig.2), the third force concentration bump and the fourth force concentration bump being disposed adjacent to a second edge facing the first edge of the display panel , and along the second edge of the display panel (see the illustration in Fig. 2-3) ([0044-0046]); and
a second force sensor (sensor on 271 corresponding to  230-1) disposed below the third force concentration bump and the fourth force concentration bump  , extending along the first direction (note that, 271 may be closely disposed next to the left sides of the plurality of bridge-type strain sensors and the third and fourth force concentration bumps disposed on the strain sensor on 271, see Fig. 2-3), the second force sensor comprising: 
a plurality of third sensing regions (bridge sensor on the left side of the display panel) arranged in the first direction from a first end of the second force sensor (230-6) toward a second end of the second force sensor (see, Lu, Fig. 2-3) ; and
 a fourth sensing region (sensing region on 230-9) disposed adjacent to the second end of the second force sensor (230-6) and wherein the third force concentration bump (230-9) overlaps each of the third sensing regions, and the fourth force concentration bump overlaps the fourth sensing region (see, Lu the illustration in Fig. 2-3) (see Lu, [0044-0046]). 
Note that the limitations “a fourth sensing region disposed adjacent to the second end of the second force sensor and having a larger area than each of the third sensing regions” are obvious in the system of Lu since Lu discloses since in [0049] disclose the ten or sixteen bridge-type strain sensors as illustrated in FIG. 2 or FIG. 3 are merely illustrative, the display panel may also include any number of bridge-type strain sensors arranged along the periphery and in[0074]if a user touches an area close to the edge of the display panel or close to the bridge-type strain sensor in the display panel, a strain may have a higher value which contain larger area than the strain induced by touching an area far from the bridge-type strain sensor in the display panel. Based on a possible existence of calibration matrix in the touch-control location, a certain touch-control location may be applied to calibrate the measurement of the force. Same motivation as applied to claim 1.
Regarding claim 21:
Lu discloses wherein the third force concentration bump (230-1) and the fourth force concentration bump (230-4) are made of a same material as the conductive sheet ([0038], Fig. 2-3). 
Swartz as modified by Tung discloses   force concentration bumps, and the conductive sheet (429) are made of the same conductive material  (i.e. ITO) (Tung, [0018, 0026-0027]) , Fig. 4),thereby reducing the contact resistance between the bump and the electrode terminal of the touch panel. 
Regarding claim 24:
Schwartz (US 20160328079 A1) disclose a display device (in Fig. 6A-6B) comprising: 
a display panel (430, Fig. 6A); 
a conductive sheet (550)) disposed for the display panel ([0078], Fig. 6A); 
a force concentration bump (615) disposed below the conductive sheet (550)  ; and a force sensor (440) disposed below the conductive sheet,  the force sensor comprising a sensing region (605-1, 605-2), wherein the force concentration bump overlaps the sensing region (Fig. 6A-6B) ([0078]), (FIGS. 5 and 6 show an example in which the touch sensor 6 is of an on-cell type in which the touch sensor 6 is disposed on the sealing substrate of the organic EL display panel 4). 
Note that Schwartz does not specifically disclose (i) a conductive sheet disposed below the display panel and a force concentration bump disposed adjacent to a first edge of the display panel and (ii) the force concentration bump and the conductive sheet are made of a same conductive material. 
 However, Lu (US 20170003811) disclose a conductive sheet (210) disposed below the display panel (220) and a force concentration bump (230) disposed adjacent to a first edge of the display panel and (LU in [0035], FIG. 2 a pixel array 220 disposed on the substrate 210. The substrate 210 a conductive polymeric top layer)    (sensors 230 may be disposed in a metal layer or an indium tin oxide (ITO) layer near the edge of the disclosed display panel 200)(see, 0035-[0038], Fig. 2).  
Tung (US 20170059746 A1) discloses the first force concentration bump, the second force concentration bump (i.e. plurality of  touch electrode with force sensor  interpreted as force concertation bump, see,  Fig. 4-5)  , and the conductive sheet (50, Fig. 4 ) are made of the same conductive material (i.e. ITO) ([0018, 0026-0027]) (Tung discloses display 14 that includes a touch sensor . A touch sensor for display 14 may be based on an array of capacitive touch sensor electrodes, a force-based touch sensor structures or other suitable touch sensor arrangements. In [0027] discloses, the touch sensor structures e.g., touch sensor electrodes may be formed from patterned areas of conductive layer 50 which is a indium tin oxide).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwartz with the teaching of Lu and Tung, thereby mitigating the noise of the electrode terminal of the touch panel. 
Regarding claim 25:
 Lu discloses wherein the conductive sheet (210) and the force concentration bump (230) are integrally formed with each other ([0035-0038], and Fig. 2). 
Regarding claim 27:
  	Schwartz discloses wherein a plurality of sensing regions (605) are disposed along the first direction Fig. 11), and a plurality of force concentration bumps (615) are arranged along the first direction to overlap the sensing regions, respectively ([0085], Fig. 6B).  
Regarding claim 29:
Schwartz discloses a display device (Fig. 6A-6B) comprising: 
a display panel (430, Fig. 6A); 
a conductive sheet (550) ; a first force concentration bump (615) disposed below the display panel (Fig. 6A), and a first force sensor (465) disposed  below the first force concentration bump,  and the first force sensor having a recess (set) at an inner long side, the first force sensor comprising: 
a plurality of first sensing regions (605-2) disposed on a side of the recess; and a second sensing region (605-1) disposed on an opposite side of the recess and having a larger area than each of the first sensing regions (Fig. 6B), wherein a plurality of first force concentration bumps are arranged along the first direction to overlap the first sensing regions, respectively (See Fig. 6A-6B, [0078]). 
Note that Schwartz does not specifically disclose (i) a conductive sheet disposed below the display panel and a force concentration bump disposed adjacent to a first edge of the display panel and (ii) the force concentration bump and the conductive sheet are made of a same conductive  material. 
 However, Lu (US 20170003811) disclose a conductive sheet (210) disposed below the display panel (220) and a force concentration bump (230) disposed adjacent to a first edge of the display panel and (LU in [0035], FIG. 2 a pixel array 220 disposed on the substrate 210. The substrate 210 a conductive polymeric top layer)    (sensors 230 may be disposed in a metal layer or an indium tin oxide (ITO) layer near the edge of the disclosed display panel 200)(see, 0035-[0038], Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwartz with the teaching of Lu, thereby improving the sensitivity of the force sensing in the touch panel.   
Tung (US 20170059746 A1) discloses the first force concentration bump, the second force concentration bump (i.e. plurality of  touch electrode with force sensor  interpreted as force concertation bump, see,  Fig. 4-5)  , and the conductive sheet (50, Fig. 4 ) are made of the same conductive material (i.e. ITO) ([0018, 0026-0027]) (Tung discloses display 14 that includes a touch sensor . A touch sensor for display 14 may be based on an array of capacitive touch sensor electrodes, a force-based touch sensor structures or other suitable touch sensor arrangements. In [0027] discloses, the touch sensor structures e.g., touch sensor electrodes may be formed from patterned areas of conductive layer 50 which is a indium tin oxide).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwartz with the teaching of Lu and Tung, thereby mitigating the noise of the electrode terminal of the touch panel. 
Regarding claim 30:
Schwartz as modified by Lu discloses: a second force concentration bump (230-9) interposed between the first force sensor (bridge sensor on 230-9) and the display panel (210) and made of a same material (ITO) as the conductive sheet [0038], wherein the second force concentration bump overlaps the second sensing region(Lu, [0038-0044], (Fig. 2-3).  
Tung (US 20170059746 A1) discloses the first force concentration bump, the second force concentration bump (i.e. plurality of  touch electrode with force sensor  interpreted as force concertation bump, see,  Fig. 4-5)  , and the conductive sheet (50, Fig. 4 ) are made of the same conductive material (i.e. ITO) ([0018, 0026-0027]) (Tung discloses display 14 that includes a touch sensor . A touch sensor for display 14 may be based on an array of capacitive touch sensor electrodes, a force-based touch sensor structures or other suitable touch sensor arrangements. In [0027] discloses, the touch sensor structures e.g., touch sensor electrodes may be formed from patterned areas of conductive layer 50 which is a indium tin oxide).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwartz with the teaching of Lu and Tung, thereby mitigating the noise of the electrode terminal of the touch panel. 

Regarding claim 32:
Schwartz as modified by Lu discloses a second force sensor (sensor on 271 on the right side of display panel) disposed adjacent to a second edge facing the first edge of the display panel (Fig. 2-3); and a third force concentration bump (230-1) and a fourth force concentration bump (230-4) interposed between the display panel (210) and the second force sensor  (271) (see Fi. 2-3), wherein the second force sensor comprises: 
a plurality of third sensing regions (bridge sensor region for 230-1) arranged in the first direction from a first end of the second force sensor toward a second end of the second force sensor (Fig.2-3) [0038-0044]; and 
a fourth sensing region (bridge sensing region for 230-9) disposed adjacent to the second end of the second force sensor than the third sensing regions (see Fig. 3), having a planar area (250) larger than each of the third sensing regions 230-, wherein the third force concentration bump overlaps each of the third sensing regions (0038-0044, Fig.2-3), the fourth force concentration bump (230-4) overlaps the fourth sensing region, and the third force concentration bump and the fourth force concentration bump are made of a same material as the first force concentration bump (ITO layer, [0038]).
Tung (US 20170059746 A1) discloses the first force concentration bump, the second force concentration bump (i.e. plurality of  touch electrode with force sensor  interpreted as force concertation bump, see,  Fig. 4-5)  , and the conductive sheet (50, Fig. 4 ) are made of the same conductive material (i.e. ITO) ([0018, 0026-0027]) (Tung discloses display 14 that includes a touch sensor . A touch sensor for display 14 may be based on an array of capacitive touch sensor electrodes, a force-based touch sensor structures or other suitable touch sensor arrangements. In [0027] discloses, the touch sensor structures e.g., touch sensor electrodes may be formed from patterned areas of conductive layer 50 which is a indium tin oxide).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwartz with the teaching of Lu and Tung, thereby mitigating the noise of the electrode terminal of the touch panel. 

2.	Claims 3-4 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Schwartz (US 20160328079 A1) in view of Lu (US 20170003811) and further in view of Tung and Kaneko (US 20070031995 A1).

Regarding claim 3:  
Note that  Schwartz  (US 20160328079 A1) discloses a display panel and the conductive sheet, wherein the conductive sheet, the first force concentration bump and the second force concentration bump are attached to a lower surface of the display panel (see Fig. 6A-6B) ([0078]).
However, Schwartz in view of Lu and Tung does not specifically disclose light shielding layer and the light shielding layer disposed attached to a lower surface of the display panel.
Kaneko disclose light shielding layer (6) and the light shielding layer  attached to a lower surface of the display panel ([0083], Fig. 8-9) (in [0083] discloses an underlying layer a light shielding layer are formed on the inner side of one of the first and second substrates 5 and 6 as needed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwartz with the teaching of Lu, Tung and  Kaneko, thereby increase the brightness of display panel.
Regarding claim 4:
Schwartz as modified by Lu, Tung and Kaneko discloses wherein the first force concentration bump, the second force concentration bump, and the first force sensor overlap the light shielding layer ( Kaneko, in [0083] discloses light shielding layer 6, which is disposed on 205 and over lapped with the substrate 205 to be bonded to each other with a sealing member 4. Wherein the concentration bumps (38) also overlap with the 6 with the sealing member 4. Same motivation as applied to claim 1   
 
 Regarding claim 26:
Schwartz as modified by Kaneko (US 20070031995 A1) discloses wherein the force concentration bump ( 28, Fig. 11) comprises a depression in a portion of a surface of the conductive sheet facing the display panel (Kaneko, [0164-0165]).  
3.	Claims 2, 22, 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Schwartz (US 20160328079 A1) in view of Lu (US 20170003811) and further in view of Tung and Sato (US Pub. No: 20150324056A1).

Regarding claim 2:
Schwartz as modified by Lu discloses a flat portion (250) and a portion 2located at the first edge of the flat portion (see Lu [0038], Fig. 2-3), 3wherein the conductive sheet (210) is disposed in the flat portion, and the first force 4concentration bump (230-6, Fig. 2), the second force concentration bump (230-9) and the first force sensor (sensor on 230-9) are disposed sin the portion (see, Lu [0038], Fig. 2-3).
Note that Schwartz as modified by Lu and Tung does not discloses a curve portion as recited in claim 2.
Sato discloses the display panel comprising a flat portion (32) and a curved portion (30) located at the first edge of the flat portion (see Fig. 2), (see Figs.5, 3, Fig. 2 and [0039-0046]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwartz with the teaching of Lu  Tung and Sato, thereby reducing the contact resistance between the bump  and the electrode terminal of the touch panel, thereby reducing an erroneous operation of the touch sensor.
 Regarding claim 22:
Schwartz as modified by Lu discloses   a flat portion (250), a first portion (left corner of 263) located at the first edge of the flat portion ( Fig. 2) , and a second portion (left corner of 263) located at the second edge of the flat portion (see Fig. 2), wherein the first force sensor (230-6), the first force concentration bump, and the second force concentration bump are disposed in the first portion (see the Fig. 2), and the second force sensor, the third force concentration bump, and the fourth force concentration bump are disposed in the second portion ([0038-0044]). 
Note that Schwartz as modified by Lu and Tug does not specifically discloses curve portion.
Sato discloses the display panel comprising a flat portion (32) and a curved portion (30) located at the first edge of the flat portion (see Fig. 2), wherein the conductive sheet (66) is disposed in the flat portion (32, see Fig. 5) , and the first force concentration bump (70), the second force concentration bump   and the first force sensor (46, see Fig. 3) are disposed in the curved portion (see Figs.5,  3, Fig. 2 and [0039-0046]). Same motivation as applied to claim 21.
Regarding claim 28: 
Schwartz as modified by Lu discloses the display device, comprising a flat portion and a portion disposed at the first edge of the flat portion, wherein the conductive sheet is disposed in the flat portion and the portion, and the force sensor and the force concentration bump are disposed in the portion. 
Schwartz as modified by Lu , Tung and Sato discloses curve a portion disposed at the first edge of the flat portion (Sato, [0041], Fig. 2).  Same motivation as applied to claim 2. 
 Regarding claim 31:
Schwartz as modified by Lu, Tung and Sato discloses a bracket (42, Fig. 3) housing the display panel and the first force sensor (sensor on bridge portion) ( [0041-0042], Fig. 3), the bracket comprising a connection hole (84); and a connector (A contact hole 84 is formed at a connecting position) disposed through the connection hole, wherein the recess bypasses the connection hole in an outward direction ([0053-0054])  (see Sato, In [0053] discloses a contact hole 84 is formed at a connecting position of the pad portion 68a and the bridge portion 68b in the insulating film 82. The contact hole 84 is formed in the vicinity of each of the vertices. A conductive material (transparent conductive film or metal film) is stacked on a surface of the insulating film 82 in which the contact holes 84 are formed, and the bridge portion 68b is formed using the conductive material. Specifically, the bridge portion 68b is composed of a thin wiring portion 86 connecting the contact holes 84 together on the surface of the insulating film 82 and embedded portions 88 in the contact holes 84. An end of the sense electrode 68 is connected to a terminal disposed outside the main area 32. Same motivation as applied to claim 28.
4.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Schwartz (US 20160328079 A1) in view of Lu (US 20170003811) and further in view of Tung, Sato and Belanger (US 20090096630 A1)  .
Regarding claim 23:
Not that Schwartz as modified by Lu, Tung and Sato discloses a bracket (42, Fig. 3) housing the display panel, the first force sensor (sensor for 70), and the second force sensor (second sensor for 70 in second position , see Fig. 6,  ) (note that in FIG. 6 represents a schematic vertical section of the touch sensor 6 is of an on-cell type in which the touch sensor 6 is disposed on the sealing substrate of the organic EL display panel 4 with a plurality of bump 70 with sensors (see[0044-0047]), wherein the first force sensor and the second force sensor are attached to the bracket (42) ( [0041-0042], Fig. 3)).
 Sato fails to disclose display panel with waterproof tape.
Belanger (US 20090096630 A1) discloses display panel with waterproof tape ([0027-0028]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwartz with the teaching of Lu, Tung, Sato and Belanger, thereby providing high efficient data transmission in the touch display device.

Responds to Applicant’s argument
5.	Applicant’s Argument filed 11/16/2020 has been considered but are not persuasive.
More specifically the Applicant argues that Chwartz fails to  teach the force concentration bumps as recited in claims 1, 24 and 29 .
In responds, Examiner disagrees with the Applicant’s point of view. Note that Chwartz reference discloses a first force concentration bump and a second force concentration bump (i.e.  force-based touch input on plurality of force sensor electrode electrodes 605-1, 605-2, . . . , 605-6 causes collision effect on force sensor substrate which is interpreted as bump).

Applicant also argues that Lu fails to teach a conductive sheet disposed below the display panel and a force concentration bump disposed adjacent to a first edge of the display  

	In responds (i), Examiner disagrees with the Applicant’s point of view. Note that Lu’s reference implicitly teaches the limitations as recited in the claims. As shown in FIG. 2, a conductive substrate 210 and a pixel array 220 disposed on the substrate 210. Sensors 230 with concentration bumps disposed at the edge of the display panel. 
	In view of amendment “the force concentration bump  and the conductive sheet  are made of a same conductive material” the reference of Tung has been added for further consideration.



Conclusion 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquiry

7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692